DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 9/02/2022, to claims 23-26, 29, 32-25 acknowledged by Examiner.
Claims 23-36 are now pending.
Response to Arguments
	
Argument:
	Applicant asserts the prior art of Simons and Dixon does not disclose the newly amended “notch” (Remarks Pages 7-8).
	Examiner’s Response:
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Firstly, see updated rejection below, wherein Examiner provides that Simons discloses the newly amended language in regards to the “notch”. Secondly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23, 33, 34 recite “wherein the notch and the window portion overlap when the protective cover is worn to cover the affected area of the subject”. Applicant’s specification does not provide any evidence of describing the “notch” in comparison to the “window portion” such that they “overlap” (instant application spec paragraph [000021] describes the “notch”). As such, claims 23, 33, and 34 are rejected under 112a for containing new matter, as this newly added language does not have sufficient disclosure within the instant application.
Claims 24-32 and 35-36 are rejected as being dependent on claims 23, 33, 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24, 27, 30-31, 33 are rejected under 35 U.S.C. 103 as being unpatentable by Simons (US 20140188079 A1) in view of Dixon (US 20070299407 A1).
Regarding claim 23, Simons discloses a protective cover 500 (Seen in Figures 5 and 6) for an affected area of a subject ([0036], device being used for an area with a PICC line), comprising: a body portion 501 comprising an aperture (body portion 501 has an aperture at the window 506 which is flexible, transparent window layer [0037], Fig. 5) and a notch 508 (Fig. 5-6 and [0037], “opening 506”, wherein notch is defined as being a “gap” according to Merriam Webster (https://www.merriam-webster.com/dictionary/notch), wherein an opening is a gap), the body portion 501 comprising a cotton (Cover 500 is made of cotton synthetic blend [0036]); and a window portion 506 (Fig. 5 and [0037]),
wherein the notch 508 and the window portion 506 overlap when the protective cover 500 is worn to cover the affected area of the subject (Fig. 5-6, “overlap” is defined as “to extend over or past and cover a part of” by Merriam Webster (https://www.merriam-webster.com/dictionary/overlap), wherein as shown in Fig. 5-6 from a right or left side view perspective of the cover 500, the notch 508 and window 506 will extend over the other, thus overlapping from those perspectives when in use, also as cover 500 is flexible, due to being made of cotton material [0036], the notch 508 and window 506 are capable of being placed in an overlapping fashion from a top or down perspective during use via the flexible nature of the cover 500 as a whole).
Simons does not disclose (for the embodiment 500 in Figures 5 and 6) wherein the body portion and window portion each optionally comprises an antimicrobial composition (Examiner Note: this is an optional limitation and therefore not required to be taught by the prior art).
However, Simons teaches an embodiment 100 where the interior surface 106 of the analogous body 102 is comprised of an antimicrobial agent (where an agent may be considered a composition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also provided the interior surface 504 of body portion 501 with an antimicrobial agent as provided to embodiment 100 as the overall utility of each of the embodiments aiding in the use of PICC/intravenous lines would benefit in the use of antimicrobial agent keeping the cleaner and preventing infection to the user.
Simons does not disclose wherein the body portion is formed from a material having a trapezoidal shape prior to assembly or application to the subject, wherein the material having the approximately trapezoidal shape comprises: a first end body edge approximately parallel to a second end body edge, wherein the first end body edge has a first length and the second end body edge has a second length that is different from the first length.
However, Dixon teaches an analogous sleeve for use with an intravenous support line (Title) wherein the body portion 110 is formed from a material having a trapezoidal shape prior to assembly or application to the subject (See Figure 1A, Abstract, and Paragraph 0028; becomes a tubular member 810 when worn [0034] to ensure close and comfortable contact with the forearm [0035] wherein the tubular member formed from the trapezoidal body has a smaller diameter 220 compared to diameter 230, see Figure 2 and [0034]), wherein the material 110 (See Figure 1A) having the approximately trapezoidal shape comprises: a first end body edge 150 approximately parallel to a second end body edge 120 (Fig. 1A), wherein the first end body 150 edge has a first length (Fig. 1A) and the second end body edge 120 has a second length (Fig. 1A) that is different from the first length (Fig. 1A the edges 150 and 120 have different lengths).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rectangular body 501 in Simons to be trapezoidal as taught by Dixon in order to ensure the device has close and comfortable contact with body parts such as the arms which having varying diameters because Simons embodiment 500 is aimed at the use of arms [0036]. With such a modification sides 522 and 526 of Simons would be that of sides 170 and 160 of Dixon (respectively) and sides 524 and 520 of Simons would be that of 150 and 140 of Dixon (respectively), wherein also with such a modification the size of Simons may be modified to be the size of Dixon to ensure the device is further improved for use of arms. 
Regarding claim 24, Simons in view of Dixon discloses the invention of claim 23 above.
Simons in view of Dixon further discloses the body portion 501 has at least a partial tubular configuration when worn by the subject (device 500 is wrapped around the appendage 540 such that fasteners 514 and 518 attach to 512 and 516 respectively which will create a partially tubular shape as human appendages have a generally tubular shape [0038]; also with the structure taught in from Dixon, the trapezoidal body becomes a tubular member when worn [0034] and See figures 5 and 8), wherein an inner diameter of the tubular configuration of the protective cover being 1 to 8 inches (Dixon [0029] Fig. 1A, the width dimension 125 of side 150 may be “17 centimeters” which is 6.69291 inches, and the width dimension 120 of side 140 may be “20 centimeters” which is 7.87402 inches, wherein these widths when in a wrapped/tubular configuration is an inner diameter). 
Regarding claim 27, Simons in view of Dixon discloses the invention of claim 23 above.
Simons in view of Dixon is silent on being machine-washable and dryable.
However, it would be obvious for the device 500 of Simons being machine-washable and dryable as the device is comprised of a cotton synthetic blend (Simons [0036]) which is inherently machine-washable and dryable material. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designated the device 500 of Simons to be machine washable and dryable.
Regarding claim 30, Simons in view of Dixon discloses the invention of claim 23 above.
Simons in view of Dixon further discloses wherein the protective cover 500 has at least a portion of an approximately tubular shape when positioned over an affected area on an arm or a leg of the subject (device 500 is wrapped around the appendage 540 such that fasteners 514 and 518 attach to 512 and 516 respectively which will create a partially tubular shape as human appendages have a generally tubular shape and the window 506 will cover the intravenous catheter site which is an affected area [0038] also with the structure taught in from Dixon, the trapezoidal body becomes a tubular member when worn [0034] and See figures 5 and 8).
Regarding claim 31, Simons in view of Dixon discloses the invention of claim 23 above.
Simons further discloses wherein the affected area is an insertion site of a catheter (see [0015, 0036], “PICC line” location is an insertion site of a catheter) 
Regarding claim 33, Simons discloses a method of forming a protective cover for a catheter insertion site (Paragraph 0003, device provides a highly secured position for tubing and lumens extending from a percutaneous site such as when in use with a PICC) comprising:
providing a body portion 501, the body portion 501 having at least two side edges 522/526 (Fig. 5A), a first end body edge 524 having a first length (See Figure 5), a second end body edge 520 having a second length (See Figure 5), 
a notch 508 (Fig. 5-6 and [0037], “opening 506”, wherein notch is defined as being a “gap” according to Merriam Webster (https://www.merriam-webster.com/dictionary/notch), and
an aperture (Fig. 5A, aperture at window layer 506) positioned generally centrally between the two end body edges 524/520 (first end body edge 524 and the second end body edge 520) (See Figure 5, where aperture at window 506 positioned on the central longitudinal line and between the edges 524/520), 
the first end body edge 524 is approximately parallel to the second end body edge 520 (Fig. 5A);
attaching a window portion 506 to the body portion 501 so as to cover at least a portion of the aperture (Paragraph 0037, a transparent layer is fixed between an exterior surface 502 and interior surface 504 to make the aperture 506 into a window, where the exterior and interior surface layers are thought of being sub parts of the overall body portion 501), 
wherein the notch 508 and the window portion 506 overlap when the protective cover 500 is worn to cover the catheter insertion site (Fig. 5-6, “overlap” is defined as “to extend over or past and cover a part of” by Merriam Webster (https://www.merriam-webster.com/dictionary/overlap), wherein as shown in Fig. 5-6 from a right or left side view perspective of the cover 500, the notch 508 and window 506 will extend over the other, thus overlapping from those perspectives when in use, also as cover 500 is flexible, due to being made of cotton material [0036], the notch 508 and window 506 are capable of being placed in an overlapping fashion from a top or down perspective during use via the flexible nature of the cover 500 as a whole),
attaching the at least two side edges 522/526 of the body portion 501 to one another at least at or near each of the two end body edges 524/520, so as to form at least a partial tubular shape (“In use, device 500 is worn on appendage 540 of the patient where ends 522 and 526 are generally parallel with the longitudinal axis 542 of appendage 540.  Device 500 is wrapped around appendage 540 such that fastener section 512 engages fastener section 514 and fastener section 516 engages fastener section 518” [0038]; where when wrapped around the appendage the device 500 forms a tubular shape, wherein this then attaches edge 524 to edge 520; wherein this attachment occurs at the fasteners 516/518 which are located near the end body edges 524/520).
Simons does not disclose wherein the body portion having a trapezoidal shape prior to assembly or application to the subject, wherein: a first end body edge approximately parallel to a second end body edge, wherein the first end body edge has a first length and the second end body edge has a second length that is different from the first length.
However, Dixon teaches an analogous sleeve for use with an intravenous support line (Title) wherein the body portion 110 is formed from a material having a trapezoidal shape prior to assembly or application to the subject (See Figure 1A, Abstract, and Paragraph 0028; becomes a tubular member 810 when worn [0034] to ensure close and comfortable contact with the forearm [0035] wherein the tubular member formed from the trapezoidal body has a smaller diameter 220 compared to diameter 230, see Figure 2 and [0034]), wherein the material 110 (See Figure 1A) having the approximately trapezoidal shape comprises: a first end body edge 150 approximately parallel to a second end body edge 120 (Fig. 1A), wherein the first end body 150 edge has a first length (Fig. 1A) and the second end body edge 120 has a second length (Fig. 1A) that is different from the first length (Fig. 1A the edges 150 and 120 have different lengths).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rectangular body 501 in Simons to be trapezoidal as taught by Dixon in order to ensure the device has close and comfortable contact with body parts such as the arms which having varying diameters because Simons embodiment 500 is aimed at the use of arms [0036]. With such a modification sides 522 and 526 of Simons would be that of sides 170 and 160 of Dixon (respectively) and sides 524 and 520 of Simons would be that of 150 and 140 of Dixon (respectively), wherein also with such a modification the size of Simons may be modified to be the size of Dixon to ensure the device is further improved for use of arms. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Simons (US 20140188079 A1) in view of Dixon (US 20070299407 A1) in further view of Shesol (US 5897519 A).
Regarding claim 25, Simons in view of Dixon discloses the invention of claim 23 above.
Simons in view of Dixon further discloses wherein the body portion has a length when worn of 4 to 10 inches (Dixon Fig. 1A and [0029], body portion 112 of Dixon has a length of between 11 cm and 18 cm, or when converted 4.33 inches to 7.09 inches).
Simons does not disclose the dimensions of the aperture are 2.5 to 4.0 inches by 2.25 to 3.5 inches.
Simons does disclose the aperture at window 506 is rectangular (Fig. 5).
Shesol teaches an analogous catheter cover 10 wherein there is a circular window 14 with a diameter range of 1 – 3 inches (Col 4, lines 54-63). This teaches the relative size of catheter insertion site windows for other potential shapes such as a rectangle (See annotated figure below, where a diameter of a circle may also govern the dimensions of a rectangle).
Therefore it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have provided the dimensions of the rectangular aperture at window 506 of Simons to have sides of ranges 1 – 3 inches which is within sufficient specificity of the instant claim ranges of “2.5 to 4.0 inch by 2.25 to 3.5 inch” as even though the high end of the ranges are not overlapped by Shesol, there is no presence of unexpected function arising from the larger aperture.

    PNG
    media_image1.png
    215
    322
    media_image1.png
    Greyscale

Regarding claim 26, Simons in view of Dixon discloses the invention of claim 23 above.
Simons discloses the aperture (at window 506, Fig.5) a rectangular shape having at least two sides (Fig. 5).
Simons does not disclose a rectangular shape having at least two sides of 2 to 4.0 inches.
Shesol teaches an analogous catheter cover 10 wherein there is a circular window 14 with a diameter range of 1 – 3 inches (Col 4, lines 54-63). This teaches the relative size of catheter insertion site windows for other potential shapes such as a rectangle (See annotated figure above, where a diameter of a circle may also govern the dimensions of a rectangle).
Therefore it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have provided the dimensions of the rectangular aperture 506 to have sides of ranges 1 – 3 inches which is within sufficient specificity of the instant claim ranges of “at least two sides of 2 to 4.0 inch” as even though the high end of the ranges are not overlapped by Shesol, there is no presence of unexpected function arising from the larger aperture.
Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Simons (US 20140188079 A1) in view of Dixon (US 20070299407 A1) in further view of Fitzgerald (US 20130012883 A1).
Regarding claim 28, Simons in view of Dixon discloses the invention of claim 23 above.
Simons in view of Dixon does not disclose the window portion comprises a breathable porous mesh material.
However, Fitzgerald teaches an analogous catheter protective device 1 which has an analogous flexible transparent window that is over the PICC insertion line and may be composed of a mesh material ([0066], wherein mesh material inherently is porous and breathable) (see https://sewport.com/fabrics-directory/mesh-fabric wherein mesh is implicitly breathable). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the window portion 506 of Simons, which is comprised of a transparent and flexible layer, with the mesh material as taught by Fitzgerald which would allow the insertion point of the catheter to be breathable keeping the area healthy as well as providing better comfort to the user (see https://sewport.com/fabrics-directory/mesh-fabric wherein mesh is implicitly breathable).
Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Simons (US 20140188079 A1) in view of Dixon (US 20070299407 A1) in further view of Fitzgerald (US 20130012883 A1) in view of Waters (US 20100257654 A1).
Regarding claim 29, Simons in view of Dixon and Fitzgerald discloses the invention of claim 28 above.
Simons in view of Dixon and Fitzgerald does not disclose wherein the breathable porous mesh material has pores from 0.05 mm to 4.0 mm in diameter.
However, Waters teaches an analogous mesh fabric 300 with hole/pore sizes of 1 mm in diameter (see [0020]) which allows the mesh to be breathable no matter the configuration (see [0020] and further see [0032] where this mesh pore size is said extra explicitly to improve breathability).
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have provided the mesh (as modified from Fitzgerald) of the window portion 506 of Simons to have pore sizes of 1 mm in diameter as to allow the mesh to improved breathability, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP § 2144.05. Also the instant specification provides no criticality for this specific pore range as such making this further obvious as a design choice.
Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over Simons (US 20140188079 A1) in view of Dixon (US 20070299407 A1) in further view of Melendez (US 20140090651 A1).
Regarding claim 32, Simons in view of Dixon discloses the invention of claim 23 above.
Simons in view of Dixon does not disclose the body portion comprises an elastic material and minimum of 25% cotton.
However, Melendez teaches an analogous protective covering 10 with a body portion 11 comprised of a cotton-polyester-spandex blend which is elastic [0031]. This allows the covering 10 to be stretchable and fit onto a multitude of body sizes and shapes.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cotton-polyester-spandex blend as taught by Melendez for the cotton synthetic blend for the body portion 501 of Simons in order to provide an improved body portion 501 that would be stretchable and thus fit to a wider range of users and places on the body; wherein this cotton-polyester-spandex composition would through routine experimentation would be at least 33% cotton, 33% polyester, and 33% spandex which would mean the body portion would be comprised of at least 25% cotton. See MPEP 2144.04, IV, A for more information.  
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable by Simons (US 20140188079 A1) in view of Dixon (US 20070299407 A1) in further view of Langen (US 20100022928 A1).
Regarding claim 34, Simons a protective cover 500 (Seen in Figures 5 and 6) including:
a body portion 501 (Fig. 5A), the body portion 501 comprises a first end body edge 524 approximately parallel to a second body edge 520 (Fig. 5A),
the body portion 501 having a notch 508 (Fig. 5-6 and [0037], “opening 506”, wherein notch is defined as being a “gap” according to Merriam Webster (https://www.merriam-webster.com/dictionary/notch), wherein an opening is a gap); and 
a window portion 506 (Fig. 5 and [0037]),
wherein the notch 508 and the window portion 506 overlap when the protective cover 500 is worn to cover the catheter insertion site (Fig. 5-6, “overlap” is defined as “to extend over or past and cover a part of” by Merriam Webster (https://www.merriam-webster.com/dictionary/overlap), wherein as shown in Fig. 5-6 from a right or left side view perspective of the cover 500, the notch 508 and window 506 will extend over the other, thus overlapping from those perspectives when in use, also as cover 500 is flexible, due to being made of cotton material [0036], the notch 508 and window 506 are capable of being placed in an overlapping fashion from a top or down perspective during use via the flexible nature of the cover 500 as a whole).
Simons does not disclose (for the embodiment 500 in Figures 5 and 6) wherein the body portion and window portion each optionally comprises an antimicrobial composition (Examiner Note: this is an optional limitation).
However, Simons teaches an embodiment 100 where the interior surface 106 of the analogous body 102 is comprised of an antimicrobial agent (where an agent may be considered a composition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also provided the interior surface 504 of body portion 501 with an antimicrobial agent as provided to embodiment 100 as the overall utility of each of the embodiments aiding in the use of PICC/intravenous lines would benefit in the use of antimicrobial agent keeping the cleaner and preventing infection to the user.
Simons does not disclose wherein the body portion having a trapezoidal outer shape prior to assembly or application to the subject, wherein the body portion comprises a first end body edge approximately parallel to a second end body edge, wherein the first end body edge has a first length and the second end body edge has a second length that is different from the first length.
However, Dixon teaches an analogous sleeve for use with an intravenous support line (Title) wherein the body portion 110 is formed from a material having a trapezoidal outer shape prior to assembly or application to the subject (See Figure 1A, Abstract, and Paragraph 0028; becomes a tubular member 810 when worn [0034] to ensure close and comfortable contact with the forearm [0035] wherein the tubular member formed from the trapezoidal body has a smaller diameter 220 compared to diameter 230, see Figure 2 and [0034]), wherein the material 110 (See Figure 1A) having the approximately trapezoidal outer shape comprises: a first end body edge 150 approximately parallel to a second end body edge 120 (Fig. 1A), wherein the first end body 150 edge has a first length (Fig. 1A) and the second end body edge 120 has a second length (Fig. 1A) that is different from the first length (Fig. 1A the edges 150 and 120 have different lengths).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rectangular body 501 in Simons to be trapezoidal as taught by Dixon in order to ensure the device has close and comfortable contact with body parts such as the arms which having varying diameters because Simons embodiment 500 is aimed at the use of arms [0036]. With such a modification sides 522 and 526 of Simons would be that of sides 170 and 160 of Dixon (respectively) and sides 524 and 520 of Simons would be that of 150 and 140 of Dixon (respectively), wherein also with such a modification the size of Simons may be modified to be the size of Dixon to ensure the device is further improved for use of arms. 
Simons in view of Dixon does not disclose being a kit with packaging for protectively surrounding the protective cover.
However, Langen teaches an analogous medical cover (Seen in Figure 10, where splints are also capable of being a cover for that portion of the skin it is on) wherein Langen teaches the use of packaging the system into a cardboard box for storage [0019].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created a kit for the protective covering device 500 of Simons with the packaging into a cardboard box as taught by Langen to provide protection for the device 500 and allow the device to be easily sold and shipped to buyers.
Regarding claim 36, Simons in view of Dixon and Langen discloses the invention as applied to claim 34 above.
Langen further teaches wherein the packaging comprises a material selected from a group consisting of polycarbonate and cardboard (using packaging made of cardboard [0019]).
Claims 35 are rejected under 35 U.S.C. 103 as being unpatentable over Simons (US 20140188079 A1) in view of Dixon (US 20070299407 A1) in view of Langen (US 20100022928 A1) in further view of Melendez (US 20140090651 A1).
Regarding claim 35, Simons in view of Dixon and Langen discloses the invention of claim 34 above.
Simons in view of Dixon does not disclose the body portion comprises an elastic material and minimum of 25% cotton.
However, Melendez teaches an analogous protective covering 10 with a body portion 11 comprised of a cotton-polyester-spandex blend which is elastic [0031]. This allows the covering 10 to be stretchable and fit onto a multitude of body sizes and shapes.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cotton-polyester-spandex blend as taught by Melendez for the cotton synthetic blend for the body portion 501 of Simons in order to provide an improved body portion 501 that would be stretchable and thus fit to a wider range of users and places on the body; wherein this cotton-polyester-spandex composition would through routine experimentation would be at least 33% cotton, 33% polyester, and 33% spandex which would mean the body portion would be comprised of at least 25% cotton. See MPEP 2144.04, IV, A for more information.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        9/29/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786